\bl2~ty
                                 ELECTRONIC RECORD




COA #       01-13-00634-CR                        OFFENSE:        39.03 (Official Oppression)

STYLE:      Drew Ryser v. The State ofTexas       COUNTY:         Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    174th District Court


DATE: 11/25/2014                   Publish: YES   TC CASE #:      1268025




                          IN THE COURT OF CRIMINAL APPEALS


STYLE:     Drew Ryser v. The State of Texas            CCA#:
                                                                       W2-W
          APPELlAA/tIs                Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE: _       »>W1
             QjJ^s'izpir                               SIGNED:                           PC:

JUDGE:         f(M, OU/U>&^                            PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD